DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2022 has been entered.



Responds to Arguments
Applicant’s arguments with respect to claims # 1, 3-8, 10-12 and 14 have been considered but they are not persuasive.


Applicant argues that
Lee fails to disclose or suggest at least the features of "wherein the first message informs that the downlink data is related to a low latency service," and "based on the downlink data being related to the low latency service: (i) transmitting a paging message to a Next Generation Radio Access Network (NG-RAN) node via the 3GPP access, based on i) the UE being simultaneously registered over the 3GPP access and the non-3GPP access in the PIMN and ii) the UE being in the idle state in the 3GPP access; and (ii) transmitting a non-access stratum (NAS) notification message including a type of the 3GPP access to the UE via the non-3GPP access, based on i) the UE being simultaneously registered over the 3GP P access and the non-3GP P access in the P IMN and ii)
the UE being in the connected state in the non-3GPP access," as recited in amended claim 1.  



Examiner respectfully disagrees with applicant arguments as the low latency service is determined and notified in the network through signaling message comprising parameters such  5QI (5G QoS Identifier) that specified packets delay budgets to meet and ARP that specified message priority values. The at least two parameters are used to characterize the level of delay that should be considered in configuring a slice that will guarantee the low latency required to a 5G network. Also the term low latency service is not specific to any number and can be any delay to the network depending on what the application is considered as low latency service. However Lee teaches about the parameters in ([0003]; [0095]; [0223]; [0508]).  Lee network perform all the functions associate with the term “low latency service”   which can be defined to any values depending on the application and service needed by the network. The fact that the network perform all the functions, the low latency service  is proved to be met by the network operation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable  Lee (US 2019/0059067 A1)  and further in view Examiner Official Notice. 

Regarding Claim 1, 14
Lee discloses a method performed by  an Access and Mobility Management function (AMF) (Fig.(12,16)(AMF)) and 
comprising:

performing a registration with a User Equipment (UE) (Fig.(12,16)(UE)),over both a 3rd generation partnership project (3GPP) access and a non-3GPP access in a public land mobile network (PLMN) (See [0499]; UE simultaneously registered in PLMN through 3GPP and NON-3GPP access),
wherein the UE is in an idle state in the 3GPP access and in a connected state in the non-3GPP access (See [0499]; idle in 3GPP and connected stated in non-3GPP);

receiving a first message related to downlink data for a protocol data unit (PDU) session (See [0508]; [0642]; the SMF device may send, to the AMF device, an N11 message (SUPI, PDU session ID, N2 SM information (QoS profile, CN N3 tunnel information), priority))  from a Session Management Function (SMF), (Fig.(12,16)(SMF))


wherein the message includes 
one or more of: 
i) a subscription permanent identifier (SUPI) (See (See [0508-0509]; [0642-0643]),  
ii) an ID of the PDU session of the UE (See [0508-0509]; [0642-0643])
iii) N2 session management (SM) information (See [0508-0509]; [0642-0643]),
iv) an area of validity for the N2 SM information (See [0508-0509]; [0642-0643]), 
v) an allocation and retention priority (ARP) (See [0508-0509]; [0642-0643]),
vi) a paging policy indication (See [0508-0509]; [0642-0643]), or 
vii) a 5G quality of service (QoS) identifier (5QI) (See [0508-0509]; [0642-0643]),
wherein the first message informs that the downlink data is related to a low latency service (See [0508-0509]; [0642-0643]; 5QI is associated with packet delay specification); 

(i) transmitting a paging message to  a Next Generation Radio Access Network
(NG-RAN) node (the 3GPP) access (See [0496]; [0529]; a paging message is sent to the UE through 3GPP network),

 based on 

i) the UE being simultaneously registered over the 3GPP access and the non-3GPP access in the PLMN (See [0499]; UE simultaneously registered in PLMN through 3GPP and NON-3GPP access) and
 ii) the UE being in the idle state in the 3GPP access (See [0499]; [0529-0530]; UE idle in 3GPP and connected stated in non-3GPP); and

(ii) transmitting a non-access stratum (NAS) notification message including a
type of the 3GPP access to the UE via the non-3GPP access (See [0544]; n-access stratum (NAS) notification message is sent to the UE through Non-3GPP network) , based on 

i) the UE being simultaneously registered over the 3GPP access and the non-3GPP access in the PLMN (See [0544]; UE simultaneously registered in PLMN through 3GPP and NON-3GPP access)
and 
ii) the UE being in the connected state in the non-3GPP access (See [0544]; and the UE is in the CM-CONNECTED state for the non-3GPP access) ;


receiving a service request message for the PDU session from the  UE via the 3GPP access (See [0549-0550]; UE triggered a service request via 3GPP); and

transmitting a service accept message for the PDU session to the UE (See [0402]; [0459-0460]; [0575]; process the received service request procedure).




“Examiner Official Notice”

5QI = 5G QoS Identifier => specified packet delay budget  
Low latency service is a service provided in 5G related art and could be specified by Lee in 5QI profile to provide efficient wireless communication system (See [0003]; [0222]; [0508]). Therefore it is obvious that low latency service can be applied depending on application and related network slice selection.    



Regarding Claim 4,
Lee teaches all the features with respect to claim 3 and Lee further teaches  
wherein that the downlink data is related to the low latency service is informed based on the ARP included in the first message (See [0216]; [0222]; The SMF device includes the PPI, the ARP and the 5QI in an N11 message sent to the AMF device. ARP associates a priority to the message being sent that can translate into urgency message,  to be process before other depending on the level assigned).



Regarding Claim 5,
Lee teaches all the features with respect to claim 3 and Lee further teaches  
             wherein the first message further includes low latency service information (See [0216]; [0222]; The SMF device includes the PPI, the ARP and the 5QI in an N11 message sent to the AMF device. 5QI may comprises parameters related to packet delay, priority), and
wherein that the downlink data is related to the low latency service is informed based on the low latency service information included in the first message (See [0216]; [0222]; The SMF device includes the PPI, the ARP and the 5QI in an N11 message sent to the AMF device. 5QI may comprises parameters related to packet delay and priority).


Regarding Claim  6,
Lee teaches all the features with respect to claim 3 and Lee further teaches  
wherein that the downlink data is related to the low latency service  (See [0216]; [0222]; The SMF device includes the PPI, the ARP and the 5QI in an N11 message sent to the AMF device. 5QI may comprises parameters related to packet delay and priority) is informed based on comparison between information included in the first message and information stored in the AMF (See [0216]; [0222]; AMF stored information, analyzed information and deducted about 5(QI(packet delay) and ARP) and sent info to UE in paging message).


Regarding claim 7,
Lee teaches all the features with respect to claim 6 and Lee further teaches  
wherein thestored in the AMF includes at least one of a PDU session ID related to the low latency service (See [0507-0508]), 
a data network name (DNN) related to the low latency service (See [0256-0257]; [0530-0533]), 
single-network slice selection assistance information (S-NSSAI) related to the low latency service (See p0256-0257]; [0507-0508]), or 
UE capability information related to the low latency service (See [0664]).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646